Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed July 11, 2022.

3.	Claims 21, 28, and 35 have been amended.

4.	Claims 21-40 have been examined and are pending with this action.


Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 21, 28, and 35 have been fully considered but are moot in view of the new grounds of rejections presented below.  Steiner has been cited to explicitly teach plural resource selection factor.  Furthermore, additional citations have been added with respect to van Velzen to better teach the newly amended claim limitations.
	For the reasons above and the rejections set forth below, claims 21-40 remain rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Velzen et al. (US 2011/0225565) in view of Steiner et al. (US 2014/0081689).
INDEPENDENT:
As per claim 21, van Velzen teaches a computer-implemented method, comprising: 
obtaining, from a client at a workflow management service of a cloud computing environment, via one or more programmatic interfaces, indications of one or more requested modifications to a baseline workflow which was provided to the client, wherein the baseline workflow comprises a plurality of tasks (see van Velzen, [0026]: “A programmatically constructed workflow comprising a set of interrelated nodes representing items and tasks can be executed incrementally from start to finish. Moreover, item and task dependencies can be explicitly expressed in the workflow and can be employed to, among other things, optimize workflow processing for one or more factors (e.g., time, cost . . . ). For example, tasks can be segmented as a function of item and task dependency to enable concurrent execution across multiple processors and/or computers. In addition, organized and meaningful messages regarding workflow execution state can be conveyed to a developer, for instance, by way of a graphical user interface (GUI)”; [0027]: “Workflow dependencies can again be employed to confine re-execution to a subset of the workflow affected by the change”; and [0047]: “Subsequently, the workflow state 130 can be employed to aid determining whether a change has been made to the workflow and assist in targeted re-execution of at least a subset of the workflow”, emphasis added); and 
in accordance with the one or more requested modifications (see van Velzen, [0007]: “A workflow can be described and constructed programmatically with a general-purpose programming language. Among other things, such construction allows meta-programming to be employed to observe, reason about, modify, and/or generate a workflow”; and [0088]: “As described herein, a workflow can be described and generated by a program as well as observed, reasoned about, and or modified programmatically”, emphasis added), 
causing, by the workflow management service, at least a portion of a first task of a modified version of the baseline workflow to be implemented at a server-less computing service of the cloud computing environment based on the server-less computing service satisfying a first resource for the first task (see van Velzen, Abstract: “as well as to confine re-execution, upon workflow or item changes, to tasks affected by the changes”; [0050]: “Once a task is scheduled for execution, the command schedule component 420 can schedule commands for execution on a local machine (e.g., across one or more processors or cores), multiple machines, in a cloud, or any other execution context”; and [0052]: “context component 440 can acquire and provide information regarding execution context, such as the number of machines and/or processors or other available resources”, emphasis added); and 
causing, by the workflow management service, at least a portion of a second task of the modified version of the baseline workflow to be implemented using one or more resources external to the cloud computing environment based on the one or more resources satisfying a second resource for the second first task (see van Velzen, [0026]: “tasks can be segmented as a function of item and task dependency to enable concurrent execution across multiple processors and/or computers”; [0047]: “Once acquired and optionally validated by acquisition component 112, schedule component 113 can schedule execution or processing of the acquired workflow and more specifically schedule each task in the workflow for execution. Further, various factors can be considered by the schedule component 113 that govern when, where, and how tasks are scheduled for execution to optimize workflow execution for one or more factors, as will be described further below. For example, item and task dependencies captured by the workflow can be utilized as a basis to segment tasks into independent subsets for concurrent execution, for instance across multiple processors and/or machines”; and [0093]: “Aspects can also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. However, some, if not all aspects of the claimed subject matter can be practiced on stand-alone computers”, emphasis added).
Van Velzen does not explicitly teach first resource selection factor and a second resource selection factor.
Steiner teach first resource selection factor and a second resource selection factor (see Steiner, [0005]: “resources may be assigned work based on a number of factors that are considered by a selection mechanism. These factors may include, but are not limited to resource availability, agent training and/or skill, contact center state, contact type, and more”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of van Velzen in view of Steiner by employing a first resource selection factor and a second resource selection factor.  One would be motivated to do so because van Velzen teaches in the Abstract, “Further, workflow item and task dependencies can be explicitly expressed in the workflow and utilized to, among other things, optimize workflow execution for one or more factors”.

As per claim 28, van Velzen teaches a system, comprising: 
one or more computing devices (see van Velzen, [0050]: “Once a task is scheduled for execution, the command schedule component 420 can schedule commands for execution on a local machine (e.g., across one or more processors or cores), multiple machines, in a cloud, or any other execution context”); 
wherein the one or more computing devices include instructions that upon execution on or across the one or more computing devices (see van Velzen, [0093]: “While the above disclosed system and methods can be described in the general context of computer-executable instructions of a program that runs on one or more computers, those skilled in the art will recognize that aspects can also be implemented in combination with other program modules or the like”): 
obtain, from a client at a workflow management service of a cloud computing environment, via one or more programmatic interfaces, indications of one or more requested modifications to a baseline workflow which was provided to the client, wherein the baseline workflow comprises a plurality of tasks (see van Velzen, [0026]: “A programmatically constructed workflow comprising a set of interrelated nodes representing items and tasks can be executed incrementally from start to finish. Moreover, item and task dependencies can be explicitly expressed in the workflow and can be employed to, among other things, optimize workflow processing for one or more factors (e.g., time, cost . . . ). For example, tasks can be segmented as a function of item and task dependency to enable concurrent execution across multiple processors and/or computers. In addition, organized and meaningful messages regarding workflow execution state can be conveyed to a developer, for instance, by way of a graphical user interface (GUI)”; [0027]: “Workflow dependencies can again be employed to confine re-execution to a subset of the workflow affected by the change”; and [0047]: “Subsequently, the workflow state 130 can be employed to aid determining whether a change has been made to the workflow and assist in targeted re-execution of at least a subset of the workflow”, emphasis added); and 
in accordance with the one or more requested modifications (see van Velzen, [0007]: “A workflow can be described and constructed programmatically with a general-purpose programming language. Among other things, such construction allows meta-programming to be employed to observe, reason about, modify, and/or generate a workflow”; and [0088]: “As described herein, a workflow can be described and generated by a program as well as observed, reasoned about, and or modified programmatically”, emphasis added), 
cause, by the workflow management service, at least a portion of a first task of a modified version of the baseline workflow to be implemented at a server-less computing service of the cloud computing environment based on the server-less computing service satisfying a first resource for the first task (see van Velzen, Abstract: “as well as to confine re-execution, upon workflow or item changes, to tasks affected by the changes”; [0050]: “Once a task is scheduled for execution, the command schedule component 420 can schedule commands for execution on a local machine (e.g., across one or more processors or cores), multiple machines, in a cloud, or any other execution context”; and [0052]: “context component 440 can acquire and provide information regarding execution context, such as the number of machines and/or processors or other available resources”, emphasis added); and 
cause, by the workflow management service, at least a portion of a second task of the modified version of the baseline workflow to be implemented using one or more resources external to the cloud computing environment based on the one or more resources satisfying a second resource for the second first task (see van Velzen, [0026]: “tasks can be segmented as a function of item and task dependency to enable concurrent execution across multiple processors and/or computers”; [0047]: “Once acquired and optionally validated by acquisition component 112, schedule component 113 can schedule execution or processing of the acquired workflow and more specifically schedule each task in the workflow for execution. Further, various factors can be considered by the schedule component 113 that govern when, where, and how tasks are scheduled for execution to optimize workflow execution for one or more factors, as will be described further below. For example, item and task dependencies captured by the workflow can be utilized as a basis to segment tasks into independent subsets for concurrent execution, for instance across multiple processors and/or machines”; and [0093]: “Aspects can also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. However, some, if not all aspects of the claimed subject matter can be practiced on stand-alone computers”, emphasis added).
Van Velzen does not explicitly teach first resource selection factor and a second resource selection factor.
Steiner teach first resource selection factor and a second resource selection factor (see Steiner, [0005]: “resources may be assigned work based on a number of factors that are considered by a selection mechanism. These factors may include, but are not limited to resource availability, agent training and/or skill, contact center state, contact type, and more”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of van Velzen in view of Steiner by employing a first resource selection factor and a second resource selection factor.  One would be motivated to do so because van Velzen teaches in the Abstract, “Further, workflow item and task dependencies can be explicitly expressed in the workflow and utilized to, among other things, optimize workflow execution for one or more factors”.

As per claim 35, van Velzen teaches one or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors  (see van Velzen, [0960]: “The computer 1610 can include or otherwise interact with a variety of computer-readable media to facilitate control of the computer 1610 to implement one or more aspects of the claimed subject matter”): 
obtain, from a client at a workflow management service of a cloud computing environment, via one or more programmatic interfaces, indications of one or more requested modifications to a baseline workflow which was provided to the client, wherein the baseline workflow comprises a plurality of tasks (see van Velzen, [0026]: “A programmatically constructed workflow comprising a set of interrelated nodes representing items and tasks can be executed incrementally from start to finish. Moreover, item and task dependencies can be explicitly expressed in the workflow and can be employed to, among other things, optimize workflow processing for one or more factors (e.g., time, cost . . . ). For example, tasks can be segmented as a function of item and task dependency to enable concurrent execution across multiple processors and/or computers. In addition, organized and meaningful messages regarding workflow execution state can be conveyed to a developer, for instance, by way of a graphical user interface (GUI)”; [0027]: “Workflow dependencies can again be employed to confine re-execution to a subset of the workflow affected by the change”; and [0047]: “Subsequently, the workflow state 130 can be employed to aid determining whether a change has been made to the workflow and assist in targeted re-execution of at least a subset of the workflow”, emphasis added); and 
in accordance with the one or more requested modifications (see van Velzen, [0007]: “A workflow can be described and constructed programmatically with a general-purpose programming language. Among other things, such construction allows meta-programming to be employed to observe, reason about, modify, and/or generate a workflow”; and [0088]: “As described herein, a workflow can be described and generated by a program as well as observed, reasoned about, and or modified programmatically”, emphasis added), 
cause, by the workflow management service, at least a portion of a first task of a modified version of the baseline workflow to be implemented at a server-less computing service of the cloud computing environment based on the server-less computing service satisfying a first resource for the first task (see van Velzen, Abstract: “as well as to confine re-execution, upon workflow or item changes, to tasks affected by the changes”; [0050]: “Once a task is scheduled for execution, the command schedule component 420 can schedule commands for execution on a local machine (e.g., across one or more processors or cores), multiple machines, in a cloud, or any other execution context”; and [0052]: “context component 440 can acquire and provide information regarding execution context, such as the number of machines and/or processors or other available resources”, emphasis added); and 
cause, by the workflow management service, at least a portion of a second task of the modified version of the baseline workflow to be implemented using one or more resources external to the cloud computing environment based on the one or more resources satisfying a second resource for the second first task (see van Velzen, [0026]: “tasks can be segmented as a function of item and task dependency to enable concurrent execution across multiple processors and/or computers”; [0047]: “Once acquired and optionally validated by acquisition component 112, schedule component 113 can schedule execution or processing of the acquired workflow and more specifically schedule each task in the workflow for execution. Further, various factors can be considered by the schedule component 113 that govern when, where, and how tasks are scheduled for execution to optimize workflow execution for one or more factors, as will be described further below. For example, item and task dependencies captured by the workflow can be utilized as a basis to segment tasks into independent subsets for concurrent execution, for instance across multiple processors and/or machines”; and [0093]: “Aspects can also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. However, some, if not all aspects of the claimed subject matter can be practiced on stand-alone computers”, emphasis added).
Van Velzen does not explicitly teach first resource selection factor and a second resource selection factor.
Steiner teach first resource selection factor and a second resource selection factor (see Steiner, [0005]: “resources may be assigned work based on a number of factors that are considered by a selection mechanism. These factors may include, but are not limited to resource availability, agent training and/or skill, contact center state, contact type, and more”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of van Velzen in view of Steiner by employing a first resource selection factor and a second resource selection factor.  One would be motivated to do so because van Velzen teaches in the Abstract, “Further, workflow item and task dependencies can be explicitly expressed in the workflow and utilized to, among other things, optimize workflow execution for one or more factors”.

DEPENDENT:
As per claims 22, 29, and 36, which respectively depend on claims 21, 28, and 35, van Velzen further teaches wherein the one or more modifications include a replacement of one task of the baseline workflow by another task (see van Velzen, Abstract: “re-execution, upon workflow or item changes, to tasks affected by the changes”; [0007]: “Additionally, upon occurrence of a change to a workflow or component thereof, dependencies can be utilized to confine re-execution to portions of the workflow that are affected by the change”; [0036]: “Additionally or alternatively, a workflow can be analyzed to determine whether execution can be optimized by swapping tasks or executing tasks in a different order”; and [0061]: “Further, a change definition can be defined for an item with respect to a particular task”).
As per claim 23, which depends on claim, van Velzen further teaches wherein the one or more modifications include an insertion of a task into the baseline workflow (see van Velzen, Claim 14: “identify the independent subset of the workflow as a function of a task that is added or removed from the workflow and dependent tasks and/or items”).
As per claims 24, 31, and 38, which respectively depend on claims 21, 28, and 35, van Velzen teaches further comprising: selecting, by the workflow management service, a resource for implementation of a particular task of the modified version of the baseline workflow based at least in part on one or more of: (a) a workload level, (b) a performance objective, (c) an availability objective, (d) a security objective, (e) a law, or (f) a client preference (see van Velzen, [0052]: “context information can be provided dynamically such that scheduling can be adjusted substantially in real time in response to dynamic context information. For example, scheduling can be altered based on load information associated with one or more processors and/or machines”; and [0101]: “The operating system 1660 acts to control and allocate resources of the computer 1610”).
As per claims 25, 32, and 39, which respectively depend on claims 21, 28, and 35, van Velzen further teaches wherein the modified version of the baseline workflow comprises a sequence of tasks, and wherein a resource for implementation of a particular task of the sequence is selected in a predecessor task of the particular task (see van Velzen, [0052]: “context information can be provided dynamically such that scheduling can be adjusted substantially in real time in response to dynamic context information. For example, scheduling can be altered based on load information associated with one or more processors and/or machines”; [0076]: “For instance, a workflow that describes a code build can produce a binary file as a result of a series of build tasks including compilation of source files in a specific order”;  and [0101]: “The operating system 1660 acts to control and allocate resources of the computer 1610”).
As per claims 26, 33, and 40, which respectively depend on claims 21, 28, and 35, van Velzen teaches further comprising: causing, by the workflow management service, a notification to be provided to the client via a programmatic interface after indications of the one or more modifications have been obtained at the workflow management service, wherein the notification indicates that an updated version of the baseline workflow is available; and obtaining, from the client, at the workflow management service, an indication of a requested modification to the updated version of the baseline workflow (see van Velzen, FIG. 6; [0007]: “Further, messages regarding workflow execution state can carry additional type information to allow the messages to be exposed in a structured manner to convey information efficiently to users”; [0026]: “In addition, organized and meaningful messages regarding workflow execution state can be conveyed to a developer, for instance, by way of a graphical user interface (GUI)”; [0067]: “a visualization of the graph can be provided to a developer via a graphical user interface from which nodes can be selected”; and [0103]: “In one example implementation, the interface component 1670 can be embodied as a user input/output interface to enable a user to enter commands and information into the computer 1610 through one or more input devices”).
As per claims 27 and 34, which respectively depend on claims 21 and 28, teaches van Velzen further comprising: causing, by the workflow management service, executable code for implementation of at least one task of the modified version of the baseline workflow to be generated dynamically (see van Velzen, [0001]: “Consequently, a workflow facilitates automated design, control, and monitoring of processes”; [0044]: “exemplary general-purpose program that can be generated utilizing a general-purpose programming language such as C#.RTM. to describe and upon execution construct a workflow”; and [0070]: “The setup component 820 is configured to generate a build setup to facilitate software installation. Conventionally build systems are typically designed to take source code as input and produce a binary as output. However, it is often desirable to create an executable that can be utilized to install built software on a computer. Currently, developers generate the setup workflow separately. Setup component 820 can leverage meta-programming, in one instance, to generate a setup workflow automatically by analyzing input(s) and output(s) of a build. Further, where a build is changed, the setup component 820 can leverage workflow or more specifically build dependencies to create setup portions that are affected by the changes”).
As per claim 30, which depends on claim 28, van Velzen further teaches wherein the one or more modifications include an insertion of a task into the baseline workflow, of a set of tasks to be implemented in parallel (see van Velzen, [0007]: “tasks can be segmented for concurrent execution across multiple processors and/or computers as a function of item and task dependencies”).
As per claim 37, which depends on claim 35, van Velzen further teaches wherein the one or more modifications include a re-ordering of at least a pair of tasks (see van Velzen, [0036]: “Additionally or alternatively, a workflow can be analyzed to determine whether execution can be optimized by swapping tasks or executing tasks in a different order”).


Conclusion
7.	For the reasons above, claims 21-40 have been rejected and remain pending.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/
Primary Examiner, Art Unit 2443